DETAILED ACTION

The amendment filed on 04/06/2021 has been entered.

Claim Objections

Claim 22 is objected to because of the following informalities: In claim 22, lines 16-17, the applicant recites “the wellbore fluid reacting with the wellbore fluid”. This appears to be typo since based on the specification ([0031]), it is clear that the applicant means that the barrier coating layer reacts with the wellbore fluid.   Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Marya et al. (US 20080149351) and Mazyar et al. (US 20140051612).


a barrier coating layer (15) covering at least a portion of the outer surface of the expandable member (fig 1, claim 11), the barrier coating layer having a composition formulated to react with a wellbore fluid and erode within a predetermined amount of time to allow the wellbore fluid to contact and hydrolyze the expandable member ([0024]-[0025] discloses that the temporary containment degrades to allow exposure of the packer to the downhole environment, also see abstract, and see claim 11).
Marya is silent regarding the fact that the expandable member comprises a metal having an outer surface and configured to expand in response to hydrolysis. Marya and Mazyar disclose similar swellable component used to seal portion of the well. 
Mazyar teaches that the expandable member (10) comprises a metal having an outer surface and configured to expand in response to hydrolysis (abstract discloses that the article 10 reacts with fluid to cause the article to swell  with [0009] discloses that the swellable article can be made of a metal capable of hydrolyzing when contacted with a fluid).
(Claim 2) Mazyar further discloses that the metal is an alkaline earth or a transition metal ([0009]).
(Claim 3) Mazyar further discloses that the metal is magnesium, aluminum or calcium and the metal expands in response to one of magnesium hydrolysis. aluminum 
(Claim 4) Mazyar further discloses that the metal is a magnesium alloy or a magnesium alloy alloyed with at least one of Al, Zn, Mn, Zr, Y. Nd, Gd, Ag, Ca, Sn, or Re ([0009]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Marya and Mazyar before him or her, to modify the apparatus disclosed by Marya to include the materials taught by Mazyar in order to facilitate swelling of the swellable article ([0002]).
Furthermore, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 5, Marya further discloses that the barrier coating layer comprises a polymer, a ceramic, an organic compound, metal, or a combination thereof ([0024] discloses that the temporary containment  can be a polymer, ceramic or metal).

Regarding claim 10, Marya further discloses that the barrier coating layer comprises a polymer ([0024] discloses that the temporary containment can be a polymer).



Regarding claims 17-18, the combination of Marya and Mazyar is silent regarding the fact that the barrier coating layer has a porosity that ranges from 0.001% to 20%. However, before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Marya and Mazyar before him or her, to include a porosity between 0.001% and 10% in order to achieve an optimal setting time based on the duration of the downhole operation.
Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

Regarding claims 19-20, the combination of Marya and Mazyar is silent regarding the fact that the barrier coating layer has a permeability of 1g/m2/day of water at 200F. 
However, before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Marya and Mazyar before him or her, to include a permeability of 1g/m2/day of water at 200F in order to achieve an optimal setting time based on the duration of the downhole operation.


Regarding claim 21, Marya discloses  a well system, comprising a downhole conveyance (13) locatable within a wellbore (fig 1), one or more expandable members (12) coupled to the downhole conveyance (fig 1); a barrier coating layer (15) covering an outer surface of the one or more expandable members (fig 1), the coating layer having a composition formulated to react with a wellbore fluid and erode within a predetermined amount of time to allow the wellbore fluid to contact and hydrolyze the one or more expandable members (abstract); and a downhole tool (packer above packer 11, fig 1) coupled to the one or more expandable members (packer located above packer ), wherein a combined volume of the one or more expandable members is sufficient to expand to anchor the downhole tool within the wellbore in response to the hydrolysis (abstract, also see [0005] for general explanation of how swellable packers operate).
Marya is silent regarding the fact that the expandable member comprises a metal having an outer surface and configured to expand in response to hydrolysis. Marya and Mazyar disclose similar swellable component used to seal portion of the well. 
Mazyar teaches that the expandable member (10) comprises a metal having an outer surface and configured to expand in response to hydrolysis (abstract discloses that the article 10 reacts with fluid to cause the article to swell  with [0009] discloses that 
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Marya and Mazyar before him or her, to modify the apparatus disclosed by Marya to include the materials taught by Mazyar in order to facilitate swelling of the swellable article ([0002]).
Furthermore, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 22, Marya discloses a method for setting an expandable metal wellbore anchor (fig 1, abstract), comprising: positioning a downhole conveyance (13) at a desired location within a wellbore of a subterranean formation (fig 1), the downhole conveyance having an pre-expansion expandable metal wellbore anchor (11) coupled thereto (fig 1), the pre-expansion expandable metal wellbore anchor including; one or more expandable members (12) positioned on the downhole conveyance having a barrier coating layer (15) covering an outer surface of the one or more expandable members (fig 1), the coating layer having a composition formulated to react with a wellbore fluid and erode within a predetermined amount of time to allow the wellbore fluid to contact and hydrolyze the one or more expandable members (abstract ); and wherein a combined volume of the one or more expandable members is sufficient to expand to anchor one or more downhole tools within the wellbore in response to the hydrolysis (abstract, also see [0005] for general explanation of how swellable packers 
Marya is silent regarding the fact that the expandable member comprises a metal having an outer surface and configured to expand in response to hydrolysis. Marya and Mazyar disclose similar swellable component used to seal portion of the well. 
Mazyar teaches that the expandable member (10) comprises a metal having an outer surface and configured to expand in response to hydrolysis (abstract discloses that the article 10 reacts with fluid to cause the article to swell  with [0009] discloses that the swellable article can be made of a metal capable of hydrolyzing when contacted with a fluid).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Marya and Mazyar before him or her, to modify the apparatus disclosed by Marya to include the materials taught by Mazyar in order to facilitate swelling of the swellable article ([0002]).
Furthermore, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Marya et al. (US 20080149351) and Mazyar et al. (US 20140051612) as applied to claim 5, and in further view of Frick (US 4527815).

	Regarding claims 6-7, the combination of Marya and Mazyar is silent regarding the fact that the barrier coating layer comprises metal and the metal is nickel, gold, silver, titanium, or chrome. Marya and Frick disclose both disclose the use of coating on downhole equipment. 
	 Krick teaches that the barrier coating layer comprises metal and the metal is nickel, gold, silver, titanium, or chrome (col 2 line 62-col 3 line 22 discloses the use of electroless nickel coating).
	 (Claim 7) Krick teaches the use of the coating comprises a nickel having a residual porosity (col 2 line 62-col 3 line 22 discloses the use of electroless nickel coating with residual porosity obtained through the method of applying the coating).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Marya, Mazyar and Frick before him or her, to modify the apparatus disclosed by the combination of Marya and Mazyar to include the use of Nickel as taught by Frick in order to achieve a material with high strength capable of degrading in a downhole environment.
Furthermore, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Marya et al. (US 20080149351) and Mazyar et al. (US 20140051612) as applied to claim , and in further view of Tolman et al. (US 20170314372)

Regarding claim 9, the combination of Marya and Mazyar is silent regarding the fact that the barrier coating layer comprises ceramic and the ceramic is zirconium dioxide. Marya and Tolman disclose similar downhole apparatus used to seal portions of the well. 
Tolman teaches the use of a ceramic such as zirconium dioxide ([0025] discloses the use of zirconium dioxide,) in order to allow easy breakup of the downhole components in pieces that can be easily removable from the well through fluid.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Marya, Mazyar and Tolman before him or her, to modify the apparatus disclosed by the combination of Marya and Mazyar to include a ceramic with zirconium dioxide as taught by Tolman in order to allow easy breakup of the downhole components in pieces that can be easily be removed from the well through fluid once the downhole operation is done.
Furthermore, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Marya et al. (US 20080149351) and Mazyar et al. (US 20140051612) as applied to claim , and in further view of Roy et al. (US 20180086894)

Regarding claims 11-12, the combination of Marya and Mazyar is silent regarding the fact that the polymer is polylactic acid, poly(glycolic acid), low density polyethylene, high density polyethylene, polypropylene, or urethane plastic. Marya and Roy disclose similar degradable polymeric material used in a downhole environment
Roy teaches that the polymer is polylactic acid, poly(glycolic acid), low density polyethylene, high density polyethylene, polypropylene, or urethane plastic ([0073] discloses the use of polypropylene as a degradable material).
 (Claim 12) Roy further teaches that the polymer is at least 30% crystalline ([0145] discloses the use of crystalline at 80% crystalline).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Marya, Mazyar and Roy before him or her, to modify the apparatus disclosed by the combination of Marya and Mazyar to include polypropylene with over 30% crystalline as taught by Roy in order to achieve a material with high strength capable of degrading in a downhole environment.
Furthermore, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Marya et al. (US 20080149351) and Mazyar et al. (US 20140051612) as applied to claim , and in further view of Jin et al. (US 20110220348).

Regarding claim 13, the combination of the combination of Marya and Mazyar is silent regarding the fact that the barrier coating layer is comprised of multiple layers. Marya and Jin both disclose similar downhole apparatus with a protective coating used to prevent direct contact of the downhole apparatus with the well fluid. 
Jin teaches that the barrier coating layer is comprised of multiple layers (abstract).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Marya, Mazyar and Jin before him or her, to modify the apparatus disclosed by the combination of Marya and Mazyar to include multiple layers as taught by Jin in order to achieve a material with high strength capable of degrading in a downhole environment.
Furthermore, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.






Allowable Subject Matter

Claims 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 8 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed on 04/06/2021 have been fully considered but they are not persuasive. 
The applicant states that Mazyar fails to disclose that the claimed metal is configured to expand in response of hydrolysis. The Examiner respectfully disagrees. In the disclosure, the applicant recites that “[0020] The hydrolysis of any metal can create a metal hydroxide. The formative properties of alkaline earth metals (Mg - Magnesium, Ca - Calcium, etc.) and transition metals (Zn - Zinc, Al - Aluminum, etc.) under hydrolysis reactions demonstrate structural characteristics that are favorable for use with the present disclosure. Hydration results in an increase in size from the 
	It is clear that from paragraph [0020]-[0021], the applicant understands that magnesium is capable of expanding in reaction to hydrolysis. It is also important to note that Mazyar teaches the use of magnesium to create the swellable article. In fact, in [0009], Mazyar discloses the use of alkaline earth metals (e.g., magnesium, calcium, strontium, and the like). As a result, since the material disclosed in the prior art is identical to the one claimed by the applicant, said material is also capable of reacting the same way as the claimed material due to identical material’s properties. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bagnell can be reached on 5712726999.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







06/08/2021